.otiatitinnjzj~;»',ii";r
UNITED sTATEs DISTRICT CoURT z '§€z:i,,riz.r:'):‘s.or»itr:n;t.i;r lo
soUTHERN DISTRICT oF NEW YoRK ii
l

ii

 

    
       
 

;,….¢\ _,

l
x
§

 

 

7 F.
JI,, `\_
i- t
>. #"
`:. 1

UNiTisD srl;TBs or AMERICA, :X "
-against- 18 Cr. 475 (PAC)
ROLAND JARVIS, ORDER
Defendanf.
__________________ t_ ________,"--X

 

I-IONORABLE PAUL A. CROTTY, United States District Judge:

Defendant Roland larvis was arrested on May 4, 2018 at 1:30 a.rn. at the intersection of
Woodycrest Avenue and West 166th Street in the 44th Precinct, Bronx, New York. At the time
of the arrest the police seized a Glock semi-autornatie pistol. ()n July 9, 2018, a Grand lury
indicted larvis as a felon in possession of a firearm, in violation of 18 U.S.C. 922(g)(l)-(2).
Jarvis now moves to suppress the gun for lack of probable cause to arrest him, and if the police
were conducting an investigatory stop which led to the arrest the officers lacked reasonable
suspicion.

The entire incident from beginning to end took less than a minute Two NYPD officers
testified about the arrest A number of exhibits were recorded in evidence, including two video
surveillance tapes which show the street scape at the time, date, and place of the arrest. A police
body camera was activated and recorded a portion of the struggle between the police and Iarvis
during the arrest. Mr. Jarvis did not testify.

The Governrnent has failed to satisfy its burden to show that there was probable cause to
arrest Jarvis or reasonable suspicion to stop him. For the reasons that follow, the Court finds that

the search of Jarvis violated the Fourth Arnendment and GRANTS larvis’ motion to suppress

\‘ = ':
.¢ ~ \
:_ z _:

 

LEGAL STANDARDS

“The Fourth Amendment protects persons against unreasonable searches and seizures
Evidence seized pursuant to an unreasonable search or seizure or evidence that is the fruit of an
unreasonable search or seizure must be suppressed and cannot be used in the prosecution’s case
in chief.” United States v. McCargo, 464 F.3d 192, 196 (2d Cir. 2006) (internal quotations and
citations omitted). If a defendant establishes a basis for a suppression motion, the Governrnent
“carries the burden to demonstrate by a preponderance of the evidence that the search or seizure
did not violate the Fourth Amendment.” United States v. Strachon, 354 F.Supp.?)d 476, 483
(S.D.N.Y. 2018).

Warrantless searches and seizures are presumptively unreasonable, but there are
exceptions to the Warrant requirement. McCargo, 464 F.3d at 196. One exception is if a search
is incident to a valid arrest supported by probable canse. Um'ted States v. Nelson, No. 10 CR.
414 PKC, 2011 WL 1327332, at *3 (S.D.N.Y. Mar. 31, 2011), ajj"d, 500 F. App’x 90 (2d Cir.
2012). “[P]robable cause to arrest exists When police officers have knowledge or reasonably
trustworthy information of facts and circumstances that are sufficient to Warrant a person of
reasonable caution in the belief that the person to be arrested has committed or is committing a
crime.” Walczyk v. Rio, 496 F.3d 139, 156 (2d Cir. 2007) (internal citation and quotation marks
omitted).

Even if there is no probable cause to arrest, an officer may conduct a “Terry stop” and
“briefly detain an individual for questioning if the officer has a reasonable suspicion that the
individual is, has been, or is about to be engaged in criminal activity.” Unired States v. Padilla,
548 F.Bd 179, 186 (2d Cir. 2008); see also Terry v. Ohio, 392 U.S. 1, 30 (1968). During a Terig)

stop, officers are permitted to perform a limited pat-down search if they have reasonable grounds

 

to believe the person stopped may be armed and dangerous, and the search Was necessary for the
protection of themselves and others. See Terry, 392 U.S. at 29.

A Terry stop can ripen into a de facto arrest that must be supported by probable cause.
See United States v. Glover, 957 F.Zd 1004, 1011 (2d Cir. 1992). The Second Circuit uses a two-
step objective test to determine whether a person Was under arrest, Which asks Whether: (l) “a
reasonable person in the defendant’s position Would have understood that he or she Was free to
leave”; and (2) “there Was a restraint of freedom of movement akin to that associated with a
formal arrest.” United Stares v. Santillan, 902 F.3d 49, 60 (2d Cir. 2018).

FINDINGS OF FACT AND CONCLUSIONS OF LAW1

I. Officer Cassase’s Attention is Drawn to Jarvis

On May 4, 2018, around 1:00 a.m., four plainclothed police officers with the NYPD_
Anthony Cassase, Daniel Maria, Robert Cabrera, and Christopher Crainwwere patrolling in the
Bronx in an unmarked vehicle. (Dkt. 17 (“Tr.”) 5:24-6:24; 71:5-12.) The car rolled up about ten
feet away from a group of people standing on the sidewalk on the east side of Woodycrest
Avenue, at the corner of West 166th Street. (See id. 17:11-18:3; 67:25-68:4; GX 5-A.2)
According to Officers Cassase and Maria, the area around Woodycrest Avenue and West 166th
Street is considered to be a high crime area. (Tr. 8:23-9:1; 72:19-73:2.) The officers had not

been dispatched to investigate a crime or a complaint, (t'd. 32:19-25), but stopped because they

 

At a March 6, 2019 suppression hearing, the Governrnent called two Witnesses: New York City Police
Department (“NYPD”) Officer Anthony Cassase and Officer Daniel Maria. The findings of fact and
conclusions of law are based on the Court’s assessment of the witnesses’ credibility, surveillance video footage,
and the other admitted evidencel

The Government’s exhibits are indicated by a “GX” prefix. GX S~A is video footage from a building on
Woodycrest Avenue, which captures the events at issue on the morning of May 4, 2018. There was no police
body camera video footage captured until after larvis was tackled, as none of the four police officers turned on
their body cameras until that point. (See Ex. GX 3-A; Tr. 24:7-9; 55:17-20; 78:21-79:5.}

3

thought some members of the group were drinking and smoking marijuana, (id. 7:6~13; 11:20-
25; 38:1»7; 72:2~7).

When the unmarked car pulled up on Woodycrest, Officer Cassase testified that he
“noticed the defendant start walking off. That’s what drew my attention to him initially.” (Id.
11:24~12:1.) “I saw the defendant start walking off, he had like a nervous, like -~ like seen-a~
ghost type face.” (Id. 12:16-18.) Cassase did not conclude that Jarvis had committed a crime,
such as drinking in public or smoking marijuana (Id. 43:1-6.) While Cassase claimed that
Jarvis adjusted his waistband, Cassase focused on the fact that Jarvis seemed intent on walking
away from him. First, as he traveled south on Woodycrest, and then later reversing course and
walking north on Woodycrest. (Id. 12:18-24.) Seconds later as Jarvis darted between parked
vehicles, Cassase pulled Jarvis by the hair and tackled him from behind. (Id. 15:14»19.)

With regard to Cassase’s testimony concerning the waistband adjustment, it is difficult to
credit The video shows that as the unmarked patrol car pulled up to the scene, it stopped
alongside a parked vehicle. (See GX 5-A.) lt would not have been possible for Cassasse to have
seen anyone adjusting a waistband because his view from the back seat of the car (he could not
remember whether was on the passenger side or the driver side, (Tr. 31 :4-10, 61:24-26)) was
obstructed by the parked vehicle. Moreover, the way the cars Were parked as seen on the video,
it would not have been possible for Cassase to have seen Jarvis “in between the cars,” (id. 61 : 19-
25), as he testified Furthermore, Jarvis is seen on the video walking away from the parked
vehicle, with his back to the street_and to Officer Cassase’s view. Also if Cassase really
thought the waistband adjustment revealed that Jarvis was armed, he should have called out

“gun” to alert his co-officers to the dangerous situation (Id. 151111-18). At most, the

circumstances led Officer Cassase to develop a hunch that Jarvis had a gun. But while “get a

hunch, bet a bunch” may work at the racetrack, it does not provide a justification for what the
officers did. The Fourth Amendrnent requires reasonable suspicion at minimum to stop someone
on the street. See United States v. Arvizu, 534 U.S. 266, 274 (2002)', Srrachon, 354 F.Supp.3d at
488 (“The Fourth Arnendment cannot countenance unsupported hunches by our police, no matter
how Well intentioned their actions are.”).
II. Jarvis Walks Away Frorn Officer Cassase

As Jarvis was walking south on the sidewalk, Officer Cassase exited the vehicle and said
“Police. Hold up.” (Tr. 12:19~20.) Jarvis continued walking south on the sidewalk, and Cassase
followed him in the street. (Id. 12:20-22.) Jarvis then turned around and started walking
northbound, and Cassase followed him on the sidewalk, asking him to “hold up” again. (Id.
12:22-25; 15:7~10.) Jarvis responded to Cassase, “For what?,” and then sped up and darted
between two parked cars. (Id. 15:7-16.) The Government argues that these movements were
evasive and contributed to Officer Cassase’s reasonable suspicion that Jarvis had a gun. But
“[sjimply beginning to walk, absent additional indicia of evasion, is not closely correlated with
criminality.” United Srates v. McCrae, No. 07-CR-7723G, 2008 WL 115383, at *3 (E.D.N.Y.
Jan. 11, 2008). The Court is not obliged to defer to the Government’s description of Jarvis’
movements as “furtive” or “evasive,” see id. at *3 n.5, particularly where, as here, Jarvis has a
reasonable explanation that he was walking away because he thought the police were clearing the
street, see Um`ted States v. Donghly, No. 08 CR. 375 (RPP), 2008 WL 4308123, at *6 (S.D.N.Y.
Sept. l9, 2008) (“[T]here are a myriad of innocent explanations for Defendant’s conduct.”). As
the Second Circuit has explained, if We accept the Government’s argument that a “simple refusal
to comply could create reasonable suspicion where none existed before, we would create a truly

paradoxical class of individuals: individuals who cannot be stopped by officers, but Who can be

stopped if they refuse to stop,” which Would “gut the Court’s repeated determination that an
individual approached by the police ‘need not answer any question put to him.”’ United States v.
Freeman, 735 F.3d 92, 101 (2d Cir. 2013).

Officer Cassase also claimed that he saw Jarvis adjusting his waistband a second time
when Jarvis turned to walk northbound, (Tr. 62:3~7), but later contradicted himself by stating
that Jarvis grabbed the gun for the second time when Cassase started running after him-~»i.e. one
or two seconds before he grabbed his hair and tackled Jarvis from behind. (Id. 68:10-17.) Still,
Cassase ceded that he never saw a bulge in Jarvis’s pants; or the butt of a gun sticking out of
Jarvis’s waistband, (Id. 44:23-45:8.) Even if Jarvis adjusted his waistband once or twice, the
Government still has failed to meet its burden to show that there was probable cause or
reasonable suspicion See, e.g., United Sm:tes v. Doughty, 2008 WL 4308123, at *6 (S.D.N.Y.
Sept. 19, 2008) (no reasonable suspicion Where defendant was on the street at 10:00 pm in a high
crime area, exhibited suspicious demeanor, and adjusted his waistband); United States v.
McCrae, No. 07-CR-772JG, 2008 WL 115383, at *3 (E.D.N.Y. Jan. 11, 2008) (defendant’s
presence in a high crime area and “evasive” movements to walk away from officers do not rise to
reasonable suspicion, even if he adjusted his waistband); People v. Carmichael, 92 A.D.3d 687,
688 (N.Y. App. Div. 2012) (“Under the circumstances of this case, the ‘tens[ing]’ of the
defendant’s arm ‘around the vicinity’ of his waistband, even coupled with his flight from the
officers, did not constitute specific circumstances indicative of criminal activity so as to establish
the reasonable suspicion that was necessary to lawfully pursue the defendant”).

Taking into account Officer Cassase’s experiences and training as an officer, there was
no particularized and objective basis for suspecting that Jarvis had committed a crime under

these circumstances See Arvizu, 534 U.S. at 273; United States v. Baifey, 743 F.3d 322, 332 (2d

Cir. 2014). Jarvis’ behavior is entirely consistent with the innocent explanation that he was
walking away from an encounter near where he lived because he believed the officers were
clearing the street, as they commonly do. (See Tr. 42:12~15', 62:22-25.) While innocuous facts
may, in the totality of the circumstances, give rise to reasonable suspicion, see Padilla, 548 F.Bd
at 187-89, the facts here do not. This is especially true given that neither Officer Cassase nor
Officer Maria believed Jarvis was committing the crime that initially drew their attention to the
group_drinking and smoking marijuana in public. Cf. United States v. Singletary, 798 F.3d 55,
*62 n.6 (2d Cir. 2015) (reasonable suspicion where defendant “Was himself seen cautiously
carrying a beer-sized can Wrapped in brown paper”); United States v. Brown, No. 07~CV~232
(JBW), 2007 WL 2121883, at *l (E.D.N.Y. July 25, 2007) (reasonable suspicion where officers
observed the defendant openly drinking a beer in public and putting the bottle down before
trying to walk away).
III. Jarvis is Arrested

Jarvis ran only a few steps before Officer Cassase grabbed him by the hair and tackled
him from behind in the street. (Tr. 15:12-19; 52:3-5.) This was an arrest; he certainly was not
free to leave. Jarvis landed on his face with his arms beneath his body, (id. 15 : 12~21; 52:8~14),
the other officers converged on him, (z`a'. 16:6-9), and his movement was completely restrained,
see Um'red States v. Vargas, 369 F.3d 98, 101 (2d Cir. 2004) (“In determining whether an
investigatory stop is sufficiently intrusive to ripen into a defacro arrest, the Second Circuit
considers the amount of force used by the police, the need for such force, and the extent to which
an individual’s freedom of movement was restrained, and in particular such factors as the
number of agents involved, whether the target of the stop was suspected of being armed, the

duration of the stop, and the physical treatment of the suspect, including whether or not

 

handcuffs were used.”). lndeed, Officers Cassase and Maria testified that Jarvis was not free to
leave, (Tr. 52:25~53:4; 1321 l9-20; 150:24-151:2), and Officer Cassase also stated that Jarvis Was
under arrest once he was tackled. (Ia'. 52:25~53:6.)3

Not only did Officer Cassase not have reasonable suspicion to stop Jarvis prior to
tackling him, he did not have probable cause to arrest him when he tackled him. Jarvis had done
nothing wrong in walking away from the police, and nothing about the encounter provided
Office Cassase with knowledge “to warrant a person of reasonable caution in the belief that”
Jarvis had committed or was committing a crime. Walczyk, 496 F.3d at 156.

IV. Jarvis is Searched

Officer Cassase testified that, after tackling Jarvis, he tried to pull Jarvis’s arm out from
under him because it seemed like his hand was on a gun, but that Jarvis resisted. (Tr. 15:20~
16:5.) Officer Maria reached underneath Jarvis and recovered a Glock senn-automatic pistol
from Jarvis. (Id. 16:6~11; 76:6-12; 77:17-18.)

Since Jarvis had already been arrested without probable cause before being searched,
there was no basis to search him. The Government’s assertion that this was a Terry stop until
handcuffs were placed on Jarvis is rejected. Jarvis was clearly not free to leave when he was
tackled facedown on the pavement and surrounded by four officersm-a fact that even the

Government’s witnesses recognized

 

3 The follow-up question asked whether Officer Cassase tackled Jarvis “with the intention of arresting him.” (Tr.

53:7-8.) Officer Cassase responded: “Well, to stop him.” (Id. 53:9.)

8

CONCLUSI()N
The Government has not met its burden to demonstrate by a preponderance of the
evidence that the search and seizure of Jarvis did not violate the Fourth Amendment. Stmchon,
354 F.Supp. 3d at 483. The police did not have probable cause to arrest or reasonable suspicion
to stop Jarvis. The resulting search, which recovered a handgun, was illegal See Wong Sun v.
United States, 37l U.S. 471, 488 (1963).

The Defendant’s motion to suppress physical evidence is GRANTED. The Clerk of

Court is directed to close the entry at Dkt. 8.

Dated: New Yprk, New York SO ORDERED

Aprn 3_‘9, 2019 %
W%az

PAUL A. CRo'TrY
United States District fudge

 

